Citation Nr: 1031015	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-24 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from January 1968 to February 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the RO in 
Togus, Maine, on brokerage for the Detroit, Michigan, RO, which 
granted service connection for PTSD and assigned an initial 10 
percent rating.  

During the pendency of the appeal, an increased evaluation from 
10 percent to 30 percent was granted by a July 2008 Statement of 
the Case.  The Board notes, with respect to increased ratings, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, the 
appellant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum benefit 
is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The appellant requested a personal hearing before a Member of the 
Board via videoconference in his July 2008 Form 9.  The appellant 
was scheduled for a July 2009 hearing.  He sent a June 2009 
letter requesting a postponement of the hearing, as his 
representative was scheduled for other similar hearing at a 
different RO on the same day.  As the appellant requested the 
postponement prior to the day the hearing was scheduled, and has 
not been provided a hearing in accordance with his request, it is 
appropriate to remand this case for due process reasons.  




Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a 
Veterans Law Judge via videoconference, and 
notify him and his representative of the 
scheduled hearing at the latest addresses of 
record.  This hearing is to be scheduled in 
accordance with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



